 In the Matter of W. A. RIDDELLCORPORATION 1andUNITEDMINE:WORKERSOF AMERICA,DISTRICT 50Case No. 8-R-1621.-Decided September 18, 194144Strelitz, Dowler & Wiedem-an,byMr. Frank Wiedeman,of Marion,Ohio, and11r.Clark T. McConnell,of Bucyrus, Ohio, for the Com-pany.Mr. Stanley Denlinger,of Akron Ohio, andMessrs. Everett Weaver,Walter E. Mackey,andHarold Moon,of Bucyrus, Ohio, for theU. M. W: A.Messrs. Jacob ClaymanandHoward N. Porter,of Columbus, Ohio,andMr. Henry Johnson,of Marion, Ohio, for the C. 1. 0.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Mine Workers of America,District 50, herein called the U. M. W. A., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of W. A. Riddell Corporation, Bucyrus, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before William O. Murdock,Trial Examiner.Said hearing was held at Bucyrus, Ohio, on August23, 1944.The Company, the U. M. W. A., and United Steelworkersof America (CIO), herein called the C. I. 0., appeared and partici-pated.2All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.IAll parties agreed that the name of the Company be amended to read as set forth above.2At the beginning of the hearing, the Trial Examiner granted a motion to intervene bythe C. I. O.58 N. L. R. B., No. 66.324 W. A. RIDDELL CORPORATION325Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYThe Company is an Ohio corporation with its principal place ofbusiness located in Bucyrus, Ohio, where it is engaged in the manu-facture of road machinery, ceramic making machinery, and marinedock machinery.During the last 6 months, the Company pur-chased raw materials, consisting of steel, grey iron castings, steelcastings, and bronze, amounting to $1,000,000 in value, of which 60percent came from sources outside the State of Ohio.For the sameperiod, the finished products of the Company amounted to approxi-mately $1,500,000 in value, of which more than 90 percent was shippedto points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations-Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion admitting to membership-employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the U.-M. W. A.as the exclusive bargaining representative of its production and main-tenance employees until the U. M.- W. A. has been certified by .theBoard in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the U. M. W. A. represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.8The Field Examiner reported that the U, M. W. A. submitted 88 authorization cards,80 of which bore the names of persons appearing on the Company's pay roll, which con-tained the names of 127 employees^in the appropriate unit. There were 17 cards dated inAugust and 63 were dated in July 1944.The C. I. O. submitted 26 authorization cards.The names of 24 persons appearing onthe cards were contained in the aforesaid pay roll.There were 18 cards dated in August1944, 3 dated in July 1944, and 3 were dated in June 1944. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties and therecord, that all maintenance and production employees of the Com-pany's Bucyrus, Ohio, plant, including part-time employees, truckdrivers, and watchmen, but excluding timekeepers, office and clericalemployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such'-action, constitute' a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in theNational LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. A. RiddellCorporation, Bucyrus, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegionalDirector for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and-subject to ArticleIII, Sections 10 and 11, of said Rules and, Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether theydesireto be represented by UnitedMine Workers of America, District 50, or by United Steelworkers ofAmerica (CIO), for the purposes of collective bargaining,' or byneither.